Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00453-CV

                              In the Interest of R.C.H., a Child

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02163
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s memorandum opinion of this date, the termination order is
AFFIRMED. Counsel’s motion to withdraw is DENIED.

       SIGNED October 10, 2018.


                                               _____________________________
                                               Karen Angelini, Justice